108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard BAGLEY, Plaintiff-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  Steven Goldberg,Evans Correctional Institution Classification;  LindaWilliams, Evans Correctional Institution Classification;Gene Baker, Evans Correctional Institution Prison Industry;Sammie Brown, South Carolina Department of CorrectionsClassification;  Robert Ward, Evans CorrectionalInstitution, Warden, Defendants-Appellees.
No. 95-7966.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 12, 1997.

Bernard Bagley, Appellant Pro Se.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1994) complaint.  The district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to pay the fee within thirty days.  However, Appellant was given sixty days to pay the fee and prior to dismissal he objected to the fee order.  Because Appellant was given sixty--not thirty--days to pay the fee and he objected within that time, we grant Appellant leave to proceed in forma pauperis on appeal, vacate the dismissal order, and remand with instructions to address Appellant's objections and give him additional time to pay the fee.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED